UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended June 30, 2010; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 000-27783 VISTA INTERNATIONAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 84-1572525 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 88 Inverness Circle East, Suite N-103, Englewood, Colorado 80112 (Address of principal executive offices, including zip code) (303) 690-8300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x. (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox. As of August 16, 2010, Vista International Technologies, Inc. had outstanding 112,825,590 shares of common stock, par value $0.001 per share. VISTA INTERNATIONAL TECHNOLOGIES, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements -Unaudited Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2010 and 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 (unaudited) F-3 Notes to Unaudited Interim Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART 2 - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities And Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Reserved 7 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 Index PART I:FINANCIAL INFORMATION Item 1. Condensed Financial Statements - Unaudited Vista International Technologies, Inc. Condensed Consolidated Balance Sheets June 30, 2010 (Unaudited) December 31, 2009 ASSETS Current assets Cash $ $ Accounts receivable, net Prepaid expenses Restricted cash Total current assets Deposits Property and equipment, net Intangibles, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Accrued compensation and payroll liabilities Accrued interest Notes payable to related parties Notes payable - stockholder Notes payable and capital leases Total current liabilities Notes payable to related parties, less current portion Notes payable and capital leases, less current portion Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value: 10,000,000 shares authorized; none issued or outstanding Common stock, $0.001 par value; 200,000,000 shares authorized; 112,825,590 and 106,841,764 shares issued outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock to be issued Accumulated deficit Total stockholders’ deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. F-1 Index Vista International Technologies, Inc. Condensed Consolidated Statements of Operations Three Months Ended
